Appellate Docket Number: 05-12-_____-CV
                                                      05-12-01480-CV                                                     ACCEPTED
                                                                                                                         225EFJ017164427
                                                                                                                         FIFTH COURT OF APPEALS
Appellate Case Style:         Plano AMI LP, et al.                                                                       DALLAS, TEXAS
                                                                                                                         12 November 2 P3:44
                                                                                                                         Lisa Matz
                        Vs.                                                                                              CLERK
                              Erwin Cruz, M.D.

Companion Case I.No.:
                   Appellant
                                                                                                                    FILED IN
                                                                                                             5th COURT OF APPEALS
                                                                                                                 DALLAS, TEXAS
                                                                                                             11/2/2012 3:44:08 PM
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)                                   LISA MATZ
                                                                                                                     Clerk
                                              Appellate Court: 5th Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)



   Person     8   Organization (choose one)                                 8       Lead Attorney
Organization Name: Plano AMI LP                                             First Name:        P.
First Name:                                                                 Middle Name: Michael
Middle Name:                                                                Last Name:         Jung
Last Name:                                                                  Suffix:
Suffix:                                                                     Law Firm Name: Strasburger & Price, LLP
Pro Se:                                                                     Address 1:         4400 Bank of America Plaza
                                                                            Address 2:         901 Main Street
                                                                            City:              Dallas
                                                                            State:     Texas                        Zip+4:   75202
                                                                            Telephone:         214-651-4724              ext.
                                                                            Fax:       214-659-4022
                                                                            Email:     michael.jung@strasburger.com
                                                                            SBN:       11054600



   Person     8   Organization (choose one)                                 8       Lead Attorney
Organization Name: Ghani Medical Investments, Inc.                          First Name:        P.
First Name:                                                                 Middle Name: Michael
Middle Name:                                                                Last Name:         Jung
Last Name:                                                                  Suffix:
Suffix:                                                                     Law Firm Name: Strasburger & Price, LLP
Pro Se:                                                                     Address 1:         4400 Bank of America Plaza
                                                                            Address 2:         901 Main Street
                                                                            City:              Dallas
                                                                            State:     Texas                        Zip+4:   75202
                                                                            Telephone:         214-651-4724              ext.




                                                                 Page 1 of 11
                                                05-12-01480-CV
                                                        Fax: 214-659-4022
                                                                Email:     michael.jung@strasburger.com
                                                                SBN:       11054600



    Person    8   Organization (choose one)                     8       Lead Attorney
Organization Name: North Dallas Medical Imaging, L.P.           First Name:        P.
First Name:                                                     Middle Name: Michael
Middle Name:                                                    Last Name:         Jung
Last Name:                                                      Suffix:
Suffix:                                                         Law Firm Name: Strasburger & Price, LLP
Pro Se:                                                         Address 1:         4400 Bank of America Plaza
                                                                Address 2:         901 Main Street
                                                                City:              Dallas
                                                                State:     Texas                     Zip+4:     75202
                                                                Telephone:         214-651-4724           ext.
                                                                Fax:       214-659-4022
                                                                Email:     michael.jung@strasburger.com
                                                                SBN:       11054600



    Person    8   Organization (choose one)                     8       Lead Attorney
Organization Name: MCG Group, Inc.                              First Name:        P.
First Name:                                                     Middle Name: Michael
Middle Name:                                                    Last Name:         Jung
Last Name:                                                      Suffix:
Suffix:                                                         Law Firm Name: Strasburger & Price, LLP
Pro Se:                                                         Address 1:         4400 Bank of America Plaza
                                                                Address 2:         901 Main Street
                                                                City:              Dallas
                                                                State:     Texas                     Zip+4:     75214
                                                                Telephone:         214-651-4724           ext.
                                                                Fax:       214-659-4022
                                                                Email:     michael.jung@strasburger.com
                                                                SBN:       11054600



8   Person        Organization (choose one)                     8       Lead Attorney




                                                        Page 2 of 11
                                                            Lead Attorney
Suffix:
Middle Name:                               05-12-01480-CV
                                                      Law
                                                      Email:
                                                      8
                                                      Last
                                                            Firm
                                                            Name:
                                                      Telephone:
                                                      First Name:
                                                      City:
                                                                 Name:
                                                                       Jung
                                                                       214-651-4724
                                                                       P.
                                                                       Dallas
                                                                                               ext.
Pro Se:                                               Address
                                                      SBN:     1:      4400
                                                                11054600    Bank of America  Plaza
Last  Name:
First Name:  Ghani
             Mehrdad                                  Suffix:
                                                      Fax:      214-659-4022
                                                      Middle Name:
                                                                Texas Michael
                                                      State:
                                                      Address 2:       901 Main Street Zip+4: 75202
Suffix:                                               Email:     Name: Strasburger & Price, LLPext.
                                                      Law Firmmichael.jung@strasburger.com
Middle Name:                                          Last  Name:
                                                      Telephone:       Jung
                                                                       214-651-4724




8   Person     Organization (choose one)              8       Lead Attorney
                                                      First Name:        Ben
First Name:    Michael                                Middle Name: L.
Middle Name:                                          Last Name:         Mesches
Last Name:     Taba                                   Suffix:
Suffix:                                               Law Firm Name: Haynes and Boone, LLP
Pro Se:                                               Address 1:         2323 Victory Avenue
                                                      Address 2:         Suite 700
                                                      City:              Dallas
                                                      State:     Texas                     Zip+4:   75219
                                                      Telephone:         214-651-5234           ext.
                                                      Fax:       214-200-0913
                                                      Email:     ben.mesches@haynesboone.com
                                                      SBN:       24032737


8   Person     Organization (choose one)              8       Lead Attorney
                                                      First Name:        Kirk
First Name:    Edwin                                  Middle Name: L.
Middle Name:                                          Last Name:         Pittard
Last Name:     Cruz                                   Suffix:
Suffix:                                               Law Firm Name: Kelly, Durham & Pittard, LLP
Pro Se:                                               Address 1:         P.O. Box 224626
                                                      Address 2:
                                                      City:              Dallas




                                              Page 3 of 11
                                           05-12-01480-CV
                                                   State: Texas                             Zip+4:   75222
                                                       Telephone:         214-946-8000           ext.
                                                       Fax:       214-946-8433
                                                       Email:     kpittard@kdplawfirm.com
                                                       SBN:       24010313


8   Person     Organization (choose one)                       Lead Attorney
                                                       First Name:        Frank
First Name:    Edwin                                   Middle Name: L.
Middle Name:                                           Last Name:         Branson
Last Name:     Cruz                                    Suffix:
Suffix:                                                Law Firm Name: The Law Offices of Frank L. Branson, PC
Pro Se:                                                Address 1:         Highland Park Place
                                                       Address 2:         4514 Cole Avenue, 18th Floor
                                                       City:              Dallas
                                                       State:     Texas                     Zip+4:   75205
                                                       Telephone:         214-522-0200           ext.
                                                       Fax:       214-521-5485
                                                       Email:     flbranson@flbranson.com
                                                       SBN:       02899000




                                               Page 4 of 11
                                                            05-12-01480-CV
Nature of Case (Subject matter or type of case): Corporation & Partnership
Date order or judgment signed: August 7, 2012                                       Type of judgment: Jury Trial
Date notice of appeal filed in trial court: November 2, 2012
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:            Yes    8       No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                    Yes    8       No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):                          Yes   o   No

Permissive? (See TRAP 28.3):                         Yes        8       No
If yes, please specify statutory or other basis for such status:

Agreed? (See TRAP 28.2):                              Yes       8       No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:                       Yes   8   No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?                        Yes     8   No
Judgment or order disposes of all parties and issues:               8   Yes         No
Appeal from final judgment:                                         8   Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?                       Yes   8   No



Motion for New Trial:                8   Yes          No                      If yes, date filed: September 5, 2012
Motion to Modify Judgment:           8   Yes          No                      If yes, date filed: September 5, 2012
Request for Findings of Fact              Yes    8    No                      If yes, date filed:
and Conclusions of Law:
                                         Yes     8    No                      If yes, date filed:
Motion to Reinstate:
                                          Yes    8    No                      If yes, date filed:
Motion under TRCP 306a:
Other:                                   Yes     8    No
If other, please specify:



Affidavit filed in trial court:          Yes    8    No                      If yes, date filed:

Contest filed in trial court:            Yes         No                      If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained             Overruled                     Date of ruling:

                                                                              Page 5 of 11
                                                         05-12-01480-CV
Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?               Yes   8    No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                          Bankruptcy Case Number:




Court:    101st District Court                                        Clerk's Record:
County: Dallas                                                        Trial Court Clerk:      8   District       County
                                            10-16274-E                Was clerk's record requested?          8   Yes         No
                                                                      If yes, date requested: November 2, 2012
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Martin                                              Were payment arrangements made with clerk?
Middle Name:                                                                                                       8   Yes       No    Indigent
Last Name:        Lowy
Suffix:
Address 1:         600 Commerce Street
Address 2 :        Suite 685
City:              Dallas
State:    Texas                       Zip + 4:
Telephone:     214-653-6937             ext.
Fax:      214-653-6145
Email: not published



Reporter's or Recorder's Record:
Is there a reporter's record?           8   Yes    No
Was reporter's record requested?        8   Yes   No

Was there a reporter's record electronically recorded?    Yes    8   No
If yes, date requested: November 2, 2012

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?       8   Yes     No       Indigent




                                                                Page 6 of 11
                                                             05-12-01480-CV
8   Court Reporter                              Court Recorder
8
    Official                                    Substitute



First Name:       David
Middle Name:
Last Name:        Langford
Suffix:
Address 1:        600 Commerce Street
Address 2:        Suite 685
City:             Dallas
State:    Texas                        Zip + 4: 75202
Telephone:      214-653-6608             ext.
Fax:
Email: david.langford@dallascounty.org



Supersedeas bond filed:     8   Yes     No        If yes, date filed: October 16, 2012

Will file:     Yes         No




Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?             Yes    8   No
If yes, briefly state the basis for your request:




Should this appeal be referred to mediation?           8     Yes    No
If no, please specify:
Has the case been through an ADR procedure?            8   Yes      No
If yes, who was the mediator? Mark Whittington
What type of ADR procedure? mediation
At what stage did the case go through ADR?              Pre-Trial   8    Post-Trial      Other

If other, please specify:
Type of case?     Corporation &amp; Partnership
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Summary judgment error (de novo standard); charge error (abuse of discretion standard), evidentiary admission (abuse of discretion standard),
evidentiary sufficiency
How was the case disposed of?         Trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded. $4.684,718.05
If money judgment, what was the amount? Actual damages:                 $2,098,456.52
Punitive (or similar) damages: $2,586,261.53

                                                                    Page 7 of 11
Attorney's fees (trial):    $0.00
                                                      05-12-01480-CV
Attorney's fees (appellate):   $0.00
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?         Yes   8   No
Does judgment have language that one or more parties "take nothing"?        8   Yes     No
Does judgment have a Mother Hubbard clause?       8   Yes       No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):        1     2       3    8    4   5
Please make my answer to the preceding questions known to other parties in this case.          8   Yes       No
Can the parties agree on an appellate mediator?   8   Yes       No
If yes, please give name, address, telephone, fax and email address:
Name                          Address                    Telephone                         Fax                       Email
Mark Whittington              8401 N. Central Expwy., 214-744-5267                         214-720-6010              mwhittington@jamsadr.c
                              Suite 610, Dallas                                                                      om
Languages other than English in which the mediator should be proficient: None
Name of person filing out mediation section of docketing statement: P. Michael Jung




List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                  Trial Court:

  Style:

     Vs.




                                                                Page 8 of 11
                                                      05-12-01480-CV
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent
you in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes 8 No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?         Yes     No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the
Clerk's Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your
execution of an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




Signature of counsel (or pro se party)                                                   Date:             November 2, 2012



Printed Name: Ben L. Mesches                                                             State Bar No.:    24032737



Electronic Signature: /s/ Ben L. Mesches
    (Optional)




                                                               Page 9 of 11
                                                       05-12-01480-CV
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on November 2, 2012       .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ Ben L. Mesches
                                                                                (Optional
                                                                                )
                                                                         State Bar No.:     24032737
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                (1) the date and manner of service;
                (2) the name and address of each person served, and
                (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      November 2, 2012
Manner Served: Email

First Name:       Kirk

Middle Name: L.
Last Name:        Pittard
Suffix:
Law Firm Name: Kelly, Durham & Pittard, LLP
Address 1:        P.O. Box 224626
Address 2:
City:             Dallas
State     Texas                      Zip+4:    75222
Telephone:        214-946-8000       ext.
Fax:      214-946-8433
Email:    kpittard@kdplawfirm.com
If Attorney, Representing Party's Name: Edwin Cruz




                                                                                                                              Ver. 1.0 7/12



                                                               Page 10 of 11
 Telephone:
Law
Middle
City:
Fax:
If
Email:
Last
First
Middle
Last
City:
Email:
If
Law
Date
Manner
Please
Manner
Please
State
      Firm
   Attorney,
Address
Address
Fax:
Suffix:
          2:
          1:
      Name:
 Telephone:
   Attorney,
      Name:
      Name:
      Firm
Suffix:
State
            Name:
         Name:
             Representing
             Representing Party's
         Name:
          1:Name:
          2:
      Served:
       enter
         Served:
          Texas
         Served:
       enter
Date Served: the
          Texas
                           Party's Name:
          flbranson@flbranson.com
           214-521-5485
             the following
                 214-522-0200
                  November
                  Frank
                  L.
                  Branson
                  Dallas
                  4514
                  Suite
                   The  Law
                        Cole
                        1800
                           for
                            Offices
                 214-522-0200
                   The
                  Email
                  L.
                  Dallas
           214-521-5485 Law
                 following
                  Frank
                  Suite
                  4514
                             Avenue
                                   Name: Edwin Cruz
                             2, each
                           for
                        1800
                  November
                        Cole
                 214-522-0200
                   The
                  Email Law
                                2012of
                            Offices
                                each
                             Avenue
                             2, 2012
          flbranson@flbranson.com
                  Branson   Offices
                                     person
                                      ext.
                                      Zip+4:
                                     of Frank
                                        Frank
                                      ext.
                                     person
                                     of
                                             served:
                                               L.
                                               L.7520505-12-01480-CV
                                                  Branson,
                                                  Branson,
                                        Frankserved:
                                      Zip+4:   L.75205
                                                           P.C.
                                                  Branson, P.C.
                                                           P.C.
                                                                                  Ver. 1.0 7/12
                                                                                  Ver. 1.0 7/12




                                                                  Page 11 of 11